Opinion by
Mr. Justice Mestrezat,
This case has been exhaustively considered in the majority and minority opinions in the court below and we do not think any extended discussion here would aid in the solution of the questions at issue. The controlling question is whether or not the building of the bridge and viaduct approach thereto requires in effect a new grade crossing at Hanover street, which is prohibited by the Act of Assembly of June 7, 1901, P. L. 531. The question was answered in the affirmative by the trial judge, and in the negative by the court in banc. It is clear, we think, from the facts of the case, disclosed by the evidence, that the construction of the bridge and the viaduct will not result in a new grade crossing in contemplation of the Act of 1901.
Hanover street is an old and well established street, its exact width being uncertain. The court found that it was not less than sixteen feet and perhaps twenty or twenty-five feet. It extends from Main street over the plaintiff’s tracks to the Susquehanna river across which the bridge is being constructed. The report of reviewers appointed to locate the bridge fixed the western terminus of the viaduct at a point in the center of Hanover *96street forty-five feet east of the center of the west bound track of the plaintiff’s railroad. It is clear, therefore, that if the bridge and viaduct are constructed in accordance with the report of reviewers, as confirmed by the court, the viaduct will not cross the plaintiff’s railroad tracks, nor will the traffic crossing the bridge be discharged on them. The viaduct will terminate east of the railroad and there discharge the traffic that passes over it. It is argued, however, that the western terminus of the viaduct will not be in Hanover street but will be at least ten feet north of that street and that, therefore, the street must be widened so as to accommodate the traffic which passes over the bridge. Conceding that the terminus of the viaduct will not be in Hanover street (which is denied by the appellees), as contended by appellant, it does not affect the question at issue in this proceeding, which is whether the construction of the bridge and viaduct will require a new grade crossing over the defendant’s tracks. The traffic will be discharged at the terminus of the viaduct which, as has been found by the court, will be at least thirty-five feet east of the nearest rail of the plaintiff’s switch track. As said by the court it will then have to find its way across the railroad by way of established streets. It is urged, however, that the construction of the bridge will produce additional traffic for the existing streets which must pass through Hanover street and over the crossing of the plaintiff’s tracks and will in effect create a new crossing. But this position cannot be sustained. The construction of the bridge undoubtedly will result in increased traffic on Hanover street and across the plaintiff’s tracks, but that does not change the character of the crossing, nor convert it from an old to a new crossing within the Act of 1901. The quantity of traffic does not determine the character of the crossing. The present crossing is undoubtedly a dangerous one. It is so regarded by the plaintiff company which has for many years maintained a watchman at the crossing. The *97learned court in banc concedes that tbe traffic will be largely increased by reason of the construction of tbe bridge, and that tbe danger will become correspondingly greater, but in its opinion correctly says: “This will be so not because of any added element of danger resulting from a change in physical conformation at tbe existing street crossing, but because there will be greater use of tbe street. In other words, tbe crossing is just as dangerous for each individual who uses it now before tbe bridge is constructed. No crossing such as this upon a road perfectly level is necessarily dangerous when great caution is exercised by tbe individual passing over it, and by tbe railroad company in maintaining watchmen' and gates.” These are matters, however, as suggested by tbe court which do not control or rule this case. They are wholly outside and do not affect tbe issue. They are not sufficient to warrant tbe court in enjoining tbe construction of tbe bridge or tbe viaduct which has been duly authorized in conformity with law.
While we agree with tbe court in banc that tbe plaintiff company is not entitled to enjoin tbe construction of tbe bridge and tbe viaduct because in effect it creates a new grade crossing over tbe plaintiff’s railroad, we think that in view of tbe conceded dangerous condition of tbe present crossing and tbe unquestioned increase of tbe traffic over it after tbe construction of tbe proposed improvement tbe bill should be retained as a'precaution*ary measure so as to enable tbe court to take such proceedings as may be deemed necessary in tbe future to insure, as far as possible, tbe safety of travel at that point. This will enable tbe court, upon cause shown, to exercise such control over tbe crossing as tbe dangers of tbe situation may require.
Tbe decree of tbe court below refusing tbe injunction prayed for in tbe bill is affirmed at the costs of tbe appellant, and it is ordered that tbe bill be retained for tbe purposes set forth in tbe opinion.